 1                                                      The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                    NO. CR18-284RSM
11
                              Plaintiff
                                                     ORDER TO SEAL
12
13
                         v.
14
        ARMANDO GALVEZ MADRIGAL
15      (aka JOSE MUNGIA GONZALEZ),
16
                              Defendant.
17
18         Having read the Government’s Motion to Seal and because of the sensitive
19 information contained within the Government’s Sentencing Memorandum;
20 //
21 //
22 //
23
24
25
26
27
28                                                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE
     Order to Seal                                                                5220
     U.S. v. Galvez Madrigal, CR18-284 RSM - 1                        SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
 1         It is hereby ORDERED that the Government’s Sentencing Memorandum shall
 2 remain sealed.
 3
 4
 5         DATED this 21 day of October 2019.
 6
 7
 8
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12
13 Presented by:
14
   S/ C. Andrew Colasurdo
15 C. ANDREW COLASURDO
16 Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28                                                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE
     Order to Seal                                                                5220
     U.S. v. Galvez Madrigal, CR18-284 RSM - 2                        SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
